DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 4/26/2021 have been received and entered into the case. Claims 1-7 have been canceled. Claims 8-26 are pending, Claims 10-13, 20 and 21 have been withdrawn, and Claims 8, 9, 14-19 and 22-26 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8, 9, 14-19 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takada et al (JPH107585; 1/13/1998. Cited on IDS) and Takada et al (US 2003/0206963 A1; 11/6/2003. Cited on IDS).
The instant claims recite a food, drink, feed, or drug comprising a protein material comprising angiogenin and/or angiogenin hydrolysate in an amount of 2 to 15 mg/100 mg and 
Takada (1998) teaches a food or drink or pharmaceutical or feed comprising angiogenin and/or its degradation product (a protein material) as an active ingredient for promoting bone formation, preventing and improving various bone diseases such as osteoporosis (para 0010, 0011, 0040), wherein the concentration of angiogenin or its degradation product is 0.0005% wt (para 0027, 0033), or 0.05% wt (para 0029), or 0.005% wt (para 0031, 0035). Angiogenin is obtained from cow’s milk (para 0008). It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113) The food or drink or pharmaceutical is in the form of yogurt (para 0036-0037), a tablet (para 0028) or a powder (para 0010).
Takada (2003) teaches a food or drink or medicine or feed comprising cystatin and/or its decomposition product (a protein material) as an active ingredient for stimulating bone formation, preventing and treating bone joint diseases such as osteoporosis (para 0024, 0025, 0029), wherein the concentration of cystatin and/or its decomposition product is more than 4 µg % (para 0030). Cystatin and/or its decomposition product is obtained from cow’s milk (para 0026). It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113) The food or drink or medicine is in the form of yogurt (para 0075), or a tablet (para 0070).


However, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). (MPEP 2144.06) In this case, Takada (1998) does teach that angiogenin and/or its degradation product is useful for promoting (stimulating) bone formation, preventing and improving (treating) various bone diseases such as osteoporosis, and Takada (2003) does teach that cystatin and/or its decomposition product is useful for the same purpose. Combining them into a single composition for promoting (stimulating) bone formation, preventing and improving (treating) various bone diseases such as osteoporosis would therefore have been obvious at the time of the invention. Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients together into a single product, since each is well known in the art for promoting (stimulating) bone formation, preventing and improving (treating) various bone diseases such as osteoporosis. Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
Regarding the claimed concentrations and mass ratio (claims 8, 14 and 15), Takada (1998) does teach the concentration of angiogenin or its degradation product is 0.0005% wt or .

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takada et al (JPH107585; 1/13/1998. Cited on IDS) and Takada et al (US 2003/0206963 A1; 11/6/2003. Cited on IDS) as applied to claims 8, 9, 14-19 and 22-23 above, further in view of Mercier et al (Eur. J. Biochem. 1971;23:41-51.), Dumas et al (Eur. J. Biochem. 1972;25:505-.
The cited references above do not teach the protein material further comprises a degraded product of κ-casein, αs1-casein and β-casein (claims 24-26).
Swaisgood teaches amino acid composition of κ-casein contains glycine (a degraded product) (Table 1), Mercier teaches amino acid composition of αs1-casein contains glycine (a degraded product) (p.41 para 5), and Dumas teaches amino acid composition of β-casein contains glycine (a degraded product) (Abstract). In addition, Pikal-Cleland teaches glycine is a protein stabilizer (Abstract). Therefore, claims 24-26 are regarded as product by process type limitations. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113)

Response to Arguments
Applicant argues that claim 8 recites the amount is 2 to 15 mg angiogenin (and/or angiogenin hydrolysate) per 100 mg protein material, neither Takada 1998 nor Takada 2003 discloses or suggests this feature, such that no prima facie case of obviousness has been established. In addition, claim 8 recites the ratio is 0.003 to 0.6, neither Takada 1998 nor Takada 2003 (alone or in combination) teaches or suggests this feature, such that no prima facie case of obviousness has been established. Finally, angiogenin (or hydrolysate thereof) and cystatin (or 
These arguments are not found persuasive because Takada (1998) does teach that angiogenin and/or its degradation product is useful for preventing and improving bone diseases such as osteoporosis, and Takada (2003) does teach that cystatin and/or its decomposition product is useful for preventing and treating bone joint diseases such as osteoporosis. Combining them into a single composition for preventing and improving / treating bone diseases such as osteoporosis would therefore have been obvious at the time of the invention. In addition, the references do identify each of the instant components as active ingredients for preventing and improving / treating bone diseases such as osteoporosis. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable, and one skill in the art would optimize the concentration and the mass ratio of the instant ingredients as a matter of routine experimentation. Finally, Takada (1998) and Takada (2003) discloses that angiogenin and/or its degradation product and cystatin and/or its decomposition product (respectively) are useful for preventing and improving / treating bone joint diseases such as osteoporosis – a very same purpose.

Applicant argues surprising results and criticality of the recited range of mass ratio cystatin (and/or hydrolysate) to angiogenin (and/or hydrolysate).
These arguments are not found persuasive because evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, there was no comparison of the claimed invention with 

Applicant argues that none of Mercier, Dumas, Swaisgood, and PikalCleland, alone or in combination, overcomes the shortcomings of Takada 1998 and Takada 2003, and that none of these additional documents counters any of the unexpected results with respect to claim 8.
These arguments are not found persuasive because Mercier, Dumas, Swaisgood, and PikalCleland are relied upon to demonstrate the claimed degraded products in claims 24-26.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651